Citation Nr: 1614738	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1974 to April 1974.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from May and August 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  Thereafter, the Los Angeles RO assumed jurisdiction.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's January 1974 entrance examination, normal psychiatric findings were reported.  
 
2.  The evidence does not show clearly and unmistakably that a psychiatric disorder existed prior to active service. 

3.  The Veteran's currently diagnosed psychiatric disorder, variously diagnosed as an adjustment disorder and major depressive disorder, had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his current psychiatric disorder, diagnosed as adjustment and major depressive disorders, were incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for a psychiatric disorder, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2015); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (a psychosis such as schizophrenia) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2014). 

The Veteran's service treatment records show that on the January 1974 Veteran's Report of Medical Examination at entrance, his psychiatric condition was indicated as normal.  Therefore, the presumption of soundness attaches. 

In March 1974, the Veteran was hospitalized for bizarre behavior.  In the report it was indicated that his company commander reported that from the beginning of his time in the unit, the Veteran was inattentive, seemed to be in a daze, manifested poor performance at tasks, and wouldn't follow directions.  It was indicated that he had admitted to previous drug use and reported LSD f1ashbacks during the second week of basic training.  

Past history reported at that time noted that the Veteran was adopted at age six and a half months old and apparently had uneventful growth and development until approximately 14 years of age, when he left the Virgin Islands to go to a military summer camp in Pennsylvania.  Both mother and Veteran reported a traumatic incident at this time and the mother and Veteran both reported that the Veteran's school performance and general social behavior deteriorated from that point on.  The Veteran admitted in the last two and a half years or so to frequent use of marijuana, amphetamines and occasional use of LSD.  He insisted that he had had occasional LSD flashbacks in the last year.  

Following hospitalization, a diagnosis of schizophrenia, undifferentiated type, moderate, severe, acute, manifested by looseness of associations, inappropriate affect, pathological ambivalence, delusions of persecution, and punishment, was rendered.  The stress was listed as basic training.  Predisposition latent schizophrenia.  Impairment was marked for further military service.  It was noted to have existed prior to service.  

The MEB found the Veteran to be mentally competent to handle his own financial affairs and to take part in the proceedings.  He was not considered dangerous to himself or others and could be discharged to his own care.

In an April 1974 letter to the Veteran's father, the Chief of the Department of Psychiatry and Neurology at Moncrief Army Hospital indicated that he felt that the Veteran could benefit from and needed psychiatric help.  He stated that he would like to recommend that they find a psychiatrist who would work with the Veteran and that he hoped that the Veteran was able to obtain the help he needed.

In an April 1974 letter, the Veteran's father indicated that on March 16, 1974, he received a phone call from the Veteran telling him he was coming home the following week.  He indicated that his wife had relatives visit him that day, and they informed them of the Veteran's mental condition.  He noted that his wife flew to South Carolina and spent the week there, visiting the Veteran every day in the psychiatric ward of Moncrief Army Hospita1.  He noted that at that time, the Veteran was under heavy sedation, was confused, and in no condition to make decisions, such as signing the enclosed papers.  He stated that before his wife returned home they agreed not to release the Veteran by himself.  He was finally sent to Puerto Rico with an escort and was discharged on April 9, 1974.  The Veteran's father indicated that on the medical board proceedings form they stated that he was competent to handle his own affairs; that the stress of basic training triggered his present trouble, and that further military service would further impair the Veteran.  However, they also checked the place saying that his condition was not incident to service, that it was not aggravated by active duty, and that his condition existed prior to enlistment.  

The Veteran's father reported that he could not prove the last statement one way or the other.  However, when the Veteran left home, he was he was a functioning, rational-seeming person.  He took his high schoo1 equivalency test prior to entering the service and passed it.  Today, although he seemed rational, he had a very poor memory for hour to-hour occurrences, although he did remember current events and things that happened in the past.  He was still taking Haldol and Cogentin, at a reduced dosage, and could not focus his eyes to read for any length of time.  He further noted that the Veteran continued to have psychiatric care.  He stated that it was his contention that joining the Army had a great effect on his present condition and that the Veteran should at least be entitled to medical assistance, even though he was not in the service for very long.

In a May 1974 letter, the Veteran's pastor indicated that that the Veteran had been an active member of the congregation for the four years of his pastorate.  He had attended church school, confirmation classes, youth activities, and worship.  He stated that since Army basic training and discharge, he had spent considerable time with the Veteran.  He indicated that he could only pray that the damage done to the Veteran by the Army might be undone.  He noted that the Veteran was accepted into service with a brilliant mind, had critical faculties, and was socially acceptable.  He stated that he found the Veteran, as did his other confirmation teachers, to be an asset in the classrooms.  He rarely accepted facts on face value.  He was eager to debate and discuss.  He could pull upon past readings, discussions, and social situations.  He was no more nor less idealistic and cynical than his peers.  The pastor stated that to describe him as entering the military with manifest psychological problems was sheer fantasy. 

In a May 1974 letter, the school which the Veteran attended prior to his entry into service indicated that while the Veteran was a student there they was no indication that he was mentally disturbed nor did they notice any physical or emotional problems.  They stated that the Veteran left the school prior to completing the first semester and that they later understood that he had joined the Army.

The Board notes that while the March 1974 Medical Evaluation Board found that the Veteran's condition existed prior to service and was not aggravated by service, the above noted evidence gives rise to the question of whether the Veteran's inservice psychiatric problems existed prior to service.  The Veteran has submitted letters from various sources attesting to his having no psychiatric problems prior to his entry into service.   Given the foregoing, it cannot be stated that there was clear and unmistakable evidence of record to rebut the presumption of soundness at the time of the Veteran's entrance into service, especially in light of the normal psychiatric findings on the January 1974 enlistment examination.   Having found that the presumption of sound condition at entry into service is not adequately rebutted, the Veteran's claim essentially converts to one of service connection on the merits, with the proviso that for the purpose of adjudication of this appeal his psychiatric disorder will not be considered to have pre-existed service.

In conjunction with his claim, the Veteran submitted an April 2012 letter from his then treating VA psychiatrist.  He noted that the Veteran had a psychiatric admission in the military in 1974 and was wrongly diagnosed in the military with schizophrenia and treated with Haldol and given a medical discharge.  He stated that entering the military triggered an exacerbation of symptoms and recall of sexual molestation at a military camp at Valley Forge Military Academy when he was 14 and led to his inability to adjust and his admission.  He reported that the stigma of a diagnosis of schizophrenia led to additional trauma in his life and affected his functioning and mood.  He indicated that the Veteran had since been diagnosed with a mood disorder, nos, vs. cyclothymia, also had some related PTSD symptoms.  He opined that the Veteran's current condition was due to his military service, including his admission and misdiagnoses and previous molestation at a military academy. 

In conjunction with this claim, the Veteran was afforded a VA examination in May 2012.  Following examination of the Veteran, a diagnosis of adjustment disorder with mixed disturbance of emotions and conduct was rendered.  

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that despite numerous opinions about this Veteran's diagnosis and its cause, his own admission was that he was not functioning well prior to his induction into the Army.  He further noted that the Veteran's unfortunate problems did seem to stem from a rape at the hands of a counselor at Valley Forge, and his use of LSD in the intervening years, with flashbacks, more likely than not, being the reason he was seen as schizophrenic in 1974.  He noted that upon review of the Veteran's records, and after interviewing him, he could not find proper documentation for his claim that the misdiagnosis was the actual cause of his dysfunctionality, which appeared to predate his induction.  Furthermore, there were many claims he was making about his functioning over the years that should be verifiable, yet he could not find that documentation in the record, nor could the Veteran produce it.  Furthermore, it was less likely than not for any diagnostic impression of causality by any prior or current treating doctor or therapist could have any validity if it did not address the rape at age 14 and the admitted dysfunctionality prior to induction.  Moreover, his descriptions of feeling less like a man, feeling humiliated, were all more consistent with a young man who was raped, than the shame of improper psychiatric treatment, and his problems with serving in the Army appeared more likely than not to be a symptom of his prior problem not a cause, nor that the Army exacerbated a prior condition. 

In an October 2013 letter, the Veteran's current treating VA psychiatrist indicated that the Veteran carried a diagnosis of Major Depression, Recurrent, and Attention Deficit Disorder with Hyperactivity.  He opined that it was more likely than not that his current mental health condition (specifically, the major depression) was directly related to his military service, and the mental health condition he was treated for while in service.

He noted that the Veteran's psychiatric history was somewhat complicated but informative to review.  The Veteran told of having done poorly in school as a child, and was described by his teachers as being hyperactive.  This, he believed indicated that he was experiencing symptoms associated with ADHD at the time (recently supported by testing, as an adult).  He entered the military at age 17 and had a difficult time adjusting to life in the service.  He noted that the Veteran recalled significant depression and was referred for psychiatric evaluation, and was diagnosed with schizophrenia and was hospitalized and discharged from the military with that diagnosis.  He stated that a review of the records from that time indicated that he showed relatively few overt psychotic symptoms.  Instead, his presentation consisted of mood, behavioral, and social symptoms which would now be more likely be interpreted as a depressive disorder (major depressive episode. with. psychotic features).  In any case, subsequent history was also much more aligned with the interpretation that he suffered from a recurrent depressive condition, not schizophrenia, as he has had several recurrent episodes of depression in the years since his initial contact with psychiatry at age 17.

The Veteran's treating psychiatrist set forth the same opinions and reasons in July 2014 and August 2015 letters.  The VA psychiatrist again set forth the same opinion in a November 2015 letter, adding that he had reviewed the Veteran's service treatment records and current treatment records when rendering his opinion.  

At his November 2015 hearing, the Veteran testified that he was unaware of what the examiner was asking in service when he questioned him about having flashbacks.  He indicated that prior to service he did not have any psychiatric difficulties.  He stated that being discharged with a diagnosis of schizophrenia had a psychological effect on him.  The Veteran reported that he had been told by many treating physicians that he did not have schizophrenia in service.  

After considering all the evidence, both lay and medical, and resolving reasonable doubt in favor of the Veteran, his current psychiatric disorder, variously diagnosed as an adjustment disorder and major depression with attention deficit disorder, had its onset in service.  

As noted above, the presumption of soundness has not been rebutted.  The Veteran was diagnosed as having chronic differentiated schizophrenia in service.  Numerous physicians, including the Veteran's treating physicians, have indicated that the diagnosis of schizophrenia in service was a misdiagnosis.  Nevertheless, treatment for psychiatric difficulties in service has been demonstrated.  

The medical evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed psychiatric disorders had their onset in service.  The May 2012 VA examiner found that the Veteran's current psychiatric disorder was less likely than not related to his period of service.  In support of his claim, he cited to the inservice events reported at the time of the Veteran's March 1974 period of hospitalization as the rationale for his opinion.  Based upon the statements received from individuals who knew the Veteran prior to his entrance into service and the testimony of the Veteran, the reported events may have been misinterpreted.  In contrast, the Veteran's current VA treating psychiatrist, who has treated the Veteran for many years and also had the benefit of reviewing the Veteran's service treatment records, had opined that the Veteran's current psychiatric disorders, namely an adjustment disorder and major depression, with attention deficit disorder, are related to his period of service.   As such, the medical evidence is at least in equipoise, in which case reasonable doubt must be resolved in favor of the Veteran.  

In sum, the Veteran has diagnoses of major depression and an adjustment disorder. The Veteran is presumed sound at induction given his entrance examination, which does not reflect any psychiatric problems.  During the course of service, he was hospitalized for psychiatric treatment.  The medical opinions of record are at least in equipoise as to whether the Veteran's current psychiatric diagnoses are related to his period of service.  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, service connection for a psychiatric disorder, variously diagnosed as major depressive disorder and an adjustment disorder is warranted.  



ORDER

Service connection for an acquired diagnosed psychiatric disorder, variously diagnosed as an adjustment disorder and major depressive disorder, is granted.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


